133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.MINORITY BUSINESS ENTERPRISE LEGAL DEFENSE AND EDUCATIONFUND, INC.;  Pine Lawn Equality Association, Inc.;King Management Corporation;v.WAL-MART STORES, INC., Appellee.
No. 97-2118.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 8, 1997.Filed:  December 19, 1997.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Plaintiffs alleged that in violation of 42 U.S.C. § 1981(a) and § 1982 defendant Wal-Mart Stores, Inc., rejected an unsolicited offer by plaintiff King Management Corporation, an African-American owned business, to sell or lease property located in Pine Lawn, Missouri.  The District Court1 dismissed plaintiffs' complaint pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim on which relief can be granted.  Plaintiffs appeal.


2
Having considered all the arguments made by plaintiffs for reversal, we conclude that the complaint was properly dismissed for the reasons stated in the well-reasoned memorandum and order of the District Court.  Since an extended opinion by this Court would add nothing of substance to the reasoning of the District Court, we forego further discussion of the issues.


3
AFFIRMED. See 8th Cir.  R. 47B.


4
A true copy.



1
 The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri